Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 10/21/2021. 
		
Specification Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn.
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 18-29 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. Specifically, recitations drawn to the or a “raw material powder” are not given patentable weight.

35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can precede the term means or step or the generic placeholder, i.e. an "ink delivery means" is equivalent to "means for ink delivery". See MPEP 2181 A. titled “The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")”.; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not necessarily use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the immediate specification are as follows:   
In Claim(s) 18 Line(s) 3, the limitation “ irradiation unit for selectively irradiating the raw material powder" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “irradiation unit” will be read as “a scan unit… an F-theta lens… an electron beam source or a laser" as is presented by the immediate specification (Page(s) 5).  Likewise, all recitations in the claims directed towards an “irradiation unit” will be treated similarly. 
In Claim(s) 18 Line(s) 6, the limitation “ vertical movement device which is adapted to move" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “vertical movement device” will be read as “a lifting device… hydraulic and/or mechanical actuators" as is presented by the immediate specification (Page(s) 5).  Likewise, all recitations in the claims directed towards a “vertical movement device” will be treated similarly. 
In Claim(s) 19 Line(s) 19, the limitation “ wall elements which are adapted to be detachably connected together" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “wall elements” will be read as “plug-type connections, screws and associated threads, bolts and associated openings, hooks and associated eyes" as is presented by the immediate specification (Page(s) 18 Paragraph(s) 3-4).  Likewise, all recitations in the claims directed towards “wall elements” will be treated similarly. 
In Claim(s) 27 Line(s) 2, the limitation “means of flexible connections" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “means of flexible connections” will be read as “plug-type connections, screws and associated threads, bolts and associated openings, hooks and associated eyes" as is presented by the immediate specification (Page(s) 18 Paragraph(s) 3-4, Page(s) 8 Paragraph(s) 4, and Page(s) 6 Paragraph(s) 2-3).  Likewise, all recitations in the claims directed towards “flexible connections” will be treated similarly. 
In Claim(s) 29 Line(s) 4-5, the limitation “ a sealing device which is adapted to guide into the collecting tray" contains functional language that does invoke 35 U.S.C. § 112(f). Therefore, the term “sealing device” will be read as “corrugated bellows… flexible material… " as is presented by the immediate specification (Page(s) 9).  Likewise, all recitations in the claims directed towards a “sealing device” will be treated similarly. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 19-29 are rejected under 35 U.S.C. § 103 as being unpatentable over EL-SIBLANI (US-20180126668-A1), hereinafter referred to as EL-SIBLANI.
Regarding Claim 19, EL-SIBLANI teaches a device for producing three-dimensional workpieces (abstract), comprising: 
a carrier (build plate 202, Figure(s) 14a-e and Paragraph(s) 0097)  for receiving raw material powder (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of receiving raw material powder as is denoted in the abstract.); 
an irradiation unit (Paragraph(s) 0004) for selectively irradiating the raw material powder applied to the carrier with electromagnetic radiation or particle radiation (Paragraph(s) 0004), in order to produce on the carrier a workpiece manufactured from the raw material powder by an additive laver building method (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the Device does not Differentiate Apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.); 
 a vertical movement device which is adapted to move the irradiation unit vertically with respect to the carrier (one of the actuators 206a-206b, Paragraph(s) 0098 and Figure(s) 14A-E); 
a vertically extending build cylinder wall which constitutes a lateral delimitation for the raw material powder applied to the carrier, wherein the build cylinder wall is adapted to increase its vertical height during a build process (retaining barrier 114, Paragraph(s) 0085 and Figure(s) 6A); and  
a plurality of wall elements (hinged rigid panels, Paragraph(s) 0085 and Figure(s) 6A)  which are adapted to be detachably connected together (The examiner considers that “detachably connected together” is broad. EL SIBLANI teaches a functional retaining barrier made of flexible liner to adequately contain the material at the corners, hinges, and joints, Paragraph(s) 0062 and 0085.) so that, in a connected state, they form the vertically extending build cylinder wall (Figure(s) 6A).
While this embodiment is not explicit to “detachably” specifically, it appears that a gripping device may be employed to pull the hinge pins (Paragraph(s) 0056, 0085).
Regarding Claim 20, EL-SIBLANI teaches the device as claimed in claim 19, 
wherein the wall elements can be connected together in such a manner that, in the connected state, at least two of the wall elements are arranged one above the other in the vertical direction (Figure(s) 6A).
Regarding Claim 21, EL-SIBLANI teaches the device as claimed in claim 19, 
wherein the wall elements can be connected together in such a manner that, in the connected state, at least two of the wall elements are arranged one above the other in the vertical direction (Figure(s) 6A).
Regarding Claim 22, EL-SIBLANI teaches the device as claimed in claim 19,
wherein the vertical movement device is adapted to move the build cylinder wall vertically with respect to the carrier together with the irradiation unit (the other of the actuators 206a-206b, Paragraph(s) 0098 and Figure(s) 14A-E).
Regarding Claim 23, EL-SIBLANI teaches the device as claimed in claim 19, further comprising:
 a further vertical movement device which is adapted to move the build cylinder wall vertically with respect to the carrier (the other of the actuators 206a-206b, Paragraph(s) 0098 and Figure(s) 14A-E).
Regarding Claim 24, EL-SIBLANI teaches the device as claimed in claim 19, further comprising:
 an inner build cylinder sleeve (Paragraph(s) 0062, 0095), 
wherein a lower edge of the build cylinder sleeve is connected to the carrier and an upper edge of the build cylinder sleeve is movable vertically by the vertical movement device together with the irradiation unit (Paragraph(s) 0062, 0095),
 wherein the inner build cylinder sleeve is adapted to constitute (Paragraph(s) 0062, 0095), in the connected state of the wall elements, an inner wall for the raw material powder applied to the carrier, wherein the raw material powder directly adjoins the build cylinder sleeve (Paragraph(s) 0062, 0095).
Regarding Claim 25, EL-SIBLANI teaches the device as claimed in claim 24, 
wherein the inner build cylinder sleeve comprises at least one of the following elements (Paragraph(s) 0062, 0095): 
a flexible sleeve of extensible material, a corrugated bellows, and/or (The examiner considers that the BRI of this limitation is “or” and requires that only one must be met.) a plurality of wall segments which are adapted to be stored nested one inside the other in a retracted state and to be deployed in the manner of a telescope into a deployed state (Paragraph(s) 0062, 0095).
Regarding Claim 26, EL-SIBLANI teaches the device as claimed in claim 19, further comprising:
a connecting device which is adapted to connect the wall elements together during a build process (Paragraph(s) 0062, 0095).
Regarding Claim 27, EL-SIBLANI teaches a device for producing three-dimensional workpieces (abstract), comprising: 
a carrier (build plate 202, Figure(s) 14a-e and Paragraph(s) 0097) for receiving raw material powder (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding powder, abstract.); 
an irradiation unit (Paragraph(s) 0004) for selectively irradiating the raw material powder applied to the carrier with electromagnetic radiation or particle radiation (Paragraph(s) 0004), in order to produce on the carrier a workpiece manufactured from the raw material powder by an additive layer building method (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the Device does not Differentiate Apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.); 
a vertical movement device which is adapted to move the irradiation unit vertically with respect to the carrier (one of the actuators 206a-206b, Paragraph(s) 0098 and Figure(s) 14A-E); 
a vertically extending build cylinder wall which constitutes a lateral delimitation for the raw material powder applied to the carrier (Paragraph(s) 0098 and Figure(s) 14A-E), 
wherein the build cylinder wall is adapted to increase its vertical height during a build process (Paragraph(s) 0098 and Figure(s) 14A-E); and 
a plurality of wall elements which are connected together by means of flexible connections (Paragraph(s) 0086 and Figure(s) 7), wherein a first portion of the wall elements is in a vertical state (Paragraph(s) 0086 and Figure(s) 7), 
wherein the wall elements of the first portion in the vertical state form the vertically extending build cylinder wall (Paragraph(s) 0086 and Figure(s) 7), and 
wherein a second portion of the wall elements is in a rolled-up state (Paragraph(s) 0086 and Figure(s) 7), 
wherein the wall elements of the second portion in the rolled-up state do not form the vertically extending build cylinder wall (Paragraph(s) 0086 and Figure(s) 7), and 
wherein the plurality of wall elements is so adapted that wall elements can be unrolled from the rolled-up state into the vertical state, so that the vertical height of the build cylinder wall is increased (Paragraph(s) 0086 and Figure(s) 7).
Regarding Claim 28, EL-SIBLANI teaches a device for producing three-dimensional workpieces (abstract), comprising: 
a carrier (build plate 202, Figure(s) 14a-e and Paragraph(s) 0097) for receiving raw material powder (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding powder, abstract);
an irradiation unit for selectively irradiating the raw material powder applied to the carrier with electromagnetic radiation or particle radiation (Paragraph(s) 0004), in order to produce on the carrier a workpiece manufactured from the raw material powder by an additive layer building method (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the Device does not Differentiate Apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.); 
a vertical movement device which is adapted to move the irradiation unit vertically with respect to the carrier (one of the actuators 206a-206b, Paragraph(s) 0098 and Figure(s) 14A-E); and 
a vertically extending build cylinder wall which constitutes a lateral delimitation for the raw material powder applied to the carrier (Paragraph(s) 0018 and Figure(s) 3),
 wherein the build cylinder wall is adapted to increase its vertical height during a build process (Paragraph(s) 0062, 0079),
wherein the build cylinder wall is formed by a flexible wall of extensible material (Paragraph(s) 0062, 0079),
wherein a lower edge of the flexible wall is connected to the carrier and an upper edge of the flexible wall is movable vertically by the vertical movement device together with the irradiation unit (Figure(s) 0062 and 0079 and Figure(s) 3).
Regarding Claim 29, EL-SIBLANI teaches a device as claimed in claim 19, further comprising: 
a collecting tray for collecting raw material powder which trickles down from the carrier at the sides after completion of a build process and after the build cylinder wall has been at least partially lifted or removed (Paragraph(s) 0082); and
a sealing device which is adapted to guide into the collecting tray the raw material powder which trickles down from the carrier at the sides (Paragraph(s) 0062 and 0079).

	
Response to Arguments
The examiner would like to thank the applicant for the amendments filed 03/09/2022. 
CLAIM REJECTIONS – 35 USC § 102
Applicant’s arguments with respect to Claim(s) 19-29 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Additional references have been provided in the PRIOR ART NOT RELIED UPON section.
CLAIM REJECTIONS – 35 USC § 103
Applicant’s arguments with respect to Claim(s) 27 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Additional references have been provided in the PRIOR ART NOT RELIED UPON section.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VERMEER (US-20120313294-A1) teaches a carrying surface with a plurality of containment surfaces (abstract and Figure(s) 1).
MINICK (US-20140077421-A1) teaches a moveable housing (abstract and Figure(s) 1).
ZAMORANO (WO-2017054859-A1; US-20180194063-A1 IS THE ENGLISH TRANSLATION) teaches a container body with a sidewall (abstract and Figure(s) 1).
KUSTERS (EP-3351321-A1; US-20190381733-A1 IS THE ENGLISH TRANSLATION) teaches a  plurality of bar elements defining a region of the process chamber (abstract and Figure(s) 1).
OKAZAKI (JP-6340452-B1; US-20180290210-A1 IS THE ENGLISH TRANSLATION) teaches a bellows member in the auxiliary table (abstract and Figure(s) 1).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743